

117 HR 2391 IH: Veterans Fellowship Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2391IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Cawthorn (for himself, Mr. Banks, Mr. Mann, Ms. Tenney, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Assistant Secretary of Labor for Veterans’ Employment and Training to carry out a pilot program on short-term fellowship programs for veterans.1.Short titleThis Act may be cited as the Veterans Fellowship Act.2.Pilot program on short-term fellowship programs(a)AuthorityThe Assistant Secretary of Labor for Veterans' Employment and Training shall carry out a pilot program under which a State may use a grant or contract under section 4102A(b)(5) of title 38, United States Code, to carry out a short-term fellowship program.(b)Locations; agreementsThe Secretary shall select at least three, but not more than five, States to carry out a short-term fellowship program pursuant to subsection (a). Each such State shall enter into an agreement with a non-profit organization to carry out such program.(c)Short-Term fellowship programEach short-term fellowship program carried out by a State pursuant to subsection (a) shall—(1)consist of veterans participating as fellows with an employer for a period not exceeding 20 weeks;(2)provide to such veterans a monthly stipend during such period; and(3)provide to such veterans an opportunity to be employed on a long-term basis with the employer following such period.(d)Comptroller General reportNot later than four years after the date on which the pilot program commences under this section, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program.(e)Authorization of appropriationsIn addition to funds made available under section 4102A(b)(5) of title 38, United States Code, there is authorized to be appropriated to the Assistant Secretary to carry out the pilot program under this section $10,000,000 for each of fiscal years 2021 through 2025.